                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-CV-537-BO

ADRIENNE EV ANS-WILLIAMS,                    )
                                             )
              Plaintiff,                     )
                                             )
              V.                             )                      ORDER
                                             )
ANDREW SAUL,                                 )
Commissioner ofSocial Security,              )
                                             )
              Defendant.                     )


       This cause comes before the Court on defendant' s motion to alter judgment and plaintiffs

motion to withdraw the consent motion for attorney fees. For the reasons that follow, defendant's

motion is denied and plaintiffs motion is granted.

                                        BACKGROUND

       Plaintiff brought this action under 42 U.S.C. § 405(g) for review of the final decision of

the Commissioner denying her claim for disability and disability insurance benefits (DIB) pursuant

to Title II of the Social Security Act. Plaintiff protectively applied for DIB on July 13, 2016 and

has alleged an amended onset date of January 1, 2011. After initial denials, a hearing was held

before an Administrative Law Judge (ALJ), who issued an unfavorable ruling. The decision of the

ALJ became the final decision of the Commissioner when the Appeals Council denied plaintiffs

request for review. Plaintiff then timely sought review of the Commissioner's decision in this

Court. On January 13, 2021, via videoconference, the Court held a hearing on the parties ' cross-

motions for judgment on the pleadings. On February 1, 2021, the Court granted plaintiffs motion

for judgment on the pleadings, denied defendant's motion for judgment on the pleadings, and

remanded the case for further proceedings consistent with the opinion.



           Case 5:19-cv-00537-BO Document 41 Filed 03/25/21 Page 1 of 4
                                          DISCUSSION

Motion to Alter

       Rule 59(e) permits a court to alter or amend a judgment. See Fed. R. Civ. P. 59(e). The

decision whether to amend or alter a judgment pursuant to Rule 59( e) is within the sound

discretion of the district court. See Hughes v. Bedsole, 48 F.3d 1376, 1382 (4th Cir. 1995).

Courts have recognized three reasons for granting a motion to amend or alter a judgment under

Rule 59(e): (1) to accommodate an intervening change in controlling law, (2) to account for the

availability of new evidence not previously available, or (3) to correct clear error of law or

prevent manifest injustice. See Zinkand v. Brown, 4 78 F Jd 634, 63 7 (4th Cir. 2007); Hutchinson

v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993). Therefore, to successfully persuade this Court to

alter or amend the judgment, defendant must demonstrate that a recent change in the law, newly

discovered evidence, or a clear error by this court merits such a change.

       Here, defendant alleges that that this Court committed a clear error of law in holding that

the ALJ's failure to include plaintiff's cane usage in the residual functional capacity (RFC)

finding was clear error and remanding the case for a determination of when plaintiff first needed

to use a cane. Defendant argues that, even if plaintiff required use of a case, a finding of

disability is not a legally-required conclusion. Defendant instead requests that the Court amend

its order and judgment and affirm the ALJ' s step-five finding.

       However, defendant only mentions part of the Court' s opinion. Defendant does not

mention the Court' s finding that the plaintiff experienced "issues engaging in the activities of

daily living, such as basic walking, due to her diabetic neuropathy and lower extremity

swelling," nor its ultimate conclusion that "the medical evidence shows that plaintiff experienced

difficulties ambulating and performing activities of daily living" in addition to needing a cane.
                                                 2



           Case 5:19-cv-00537-BO Document 41 Filed 03/25/21 Page 2 of 4
Furthermore, remanding the case for a determination of when plaintiff first needed to use a cane

would not "serve no purpose," as defendant suggests in its motion. The Vocational Expert (VE)

in the case testified that if plaintiff required a cane for ambulation and was limited to sedentary,

as opposed to light, standing and walking, when combined with her visual limitations in the

RFC, the ALJ must find plaintiff disabled because there would be no jobs to accommodate these

limitations. See DE 12, pp. 83-84. Therefore, reopening the record for more evidence in this case

could significantly change the ultimate outcome.

Motion to Withdraw

       On February 19, 2021, plaintiff filed a consent motion asking the Court to allow plaintiff

$7,300.000 in attorney's fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412.

On February 23 , 2021, plaintiff filed a motion to withdraw her motion for attorney's fees under

the EAJA because, after the parties had stipulated and filed the consent motion for fees, defendant

filed a motion to alter judgment. Plaintiff reserved the right to refile EAJA fees after defendant's

motion has been resolved. For good cause shown, the Court grants plaintiffs motion to withdraw

the petition for fees under the EAJA.

                                          CONCLUSION

       Accordingly, defendant's motion to alter judgment [DE 37] is DENIED. Plaintiffs motion

to withdraw its consent motion for attorney's fees under EAJA [DE 40] is GRANTED, and the

consent motion for attorney's fees under EAJA [DE 36] is WITHDRAWN.




                                                  3




           Case 5:19-cv-00537-BO Document 41 Filed 03/25/21 Page 3 of 4
SO ORDERED, this   ___J__j_ day of March, 2021.


                                         ~/2~
                                          TERRENCE W. BOYLE
                                          UNITED STATES DISTRICJUDGE




                                             4




        Case 5:19-cv-00537-BO Document 41 Filed 03/25/21 Page 4 of 4
